1
2
3
4
5
6
7
8                                       UNITED STATES DISTRICT COURT
9                                     EASTERN DISTRICT OF CALIFORNIA
10
11   JUSTIN VINCENT,                                             Case No.: 1:18-CV-00549- JLT
12                     Plaintiff,                                ORDER DENYING MOTION TO QUASH
13            v.                                                 SUBPOENAS

14   CITY OF CALIFORNIA CITY,                                    (Doc. 16)

15                     Defendant.
16
17            Mr. Vincent objects to subpoenas issued by the City of California City to third parties and

18   seeks to quash the subpoenas, despite that three of the subpoenaed parties have produced

19   documents responsive to some request categories and objected to the remaining requests and two

20   produced all responsive documents without noting any objections. (Doc. 33-1 at 4)

21            Mr. Vincent claims that the subpoenas should be quashed and the City be precluded from

22   using the information produced by the entities. The City claims that the motion is not timely and is

23   moot.1 For the reasons set forth below, the motion to quash is DENIED.

24   I.       Background

25            The City of California City terminated Mr. Vincent’s employment as the Fire Chief. He

26
     1
27    The City indicates that it agreed during the meet-and-confer process, that it would pursue a new subpoena only as to
     one entity (Doc. 33 at 21-22) and persists in that position here. The Court accepts this as the City’s concession that it
28   will not seek to enforce the subpoenas as to the two entities that produced records only as to some of the categories of
     documents sought or as to the entity to whom it will issue a new subpoena.

                                                                 1
1    claims his termination was because he refused to “look the other way” as to fire code violations

2    committed by marijuana-growing businesses that were setting up in the City, which was an

3    industry the City wished to encourage. He claims also that his termination was racially

4    discriminatory.

5             In January 2019, the City issued subpoenas to various of Mr. Vincent’s employers seeking

6    information related to his performance on these jobs, conduct outside of work and complaints or

7    wrongdoing in which he may have engaged while employed by these entities.2 Through counsel,

8    Mr. Vincent objected to the subpoenas3 and notified each entity not to produce records.

9    Nevertheless, each of the employers produced at least some of the records with objections and

10   Meeks Bay Fire Protection District and the City of Tulare produced all responsive documents

11   without objection. (Doc. 33-1 at 4)

12            The subpoenas at issue sought the same information:

13             REQUEST FOR PRODUCTION NO. 1:
              Any and all DOCUMENTS and COMMUNICATIONS RELATED TO PLAINTIFF'S
14            employment with YOU.

15            REQUEST FOR PRODUCTION NO. 2:
              Any and all DOCUMENTS and COMMUNICATIONS RELATED TO any employment
16            agreements YOU entered into with any PLAINTIFF.

17            REQUEST FOR PRODUCTION NO. 3:
              Any and all DOCUMENTS and COMMUNICATIONS that evidence the salary and
18            benefits that PLAINTIFF earned from YOU.

19            REQUEST FOR PRODUCTION NO. 4:
              Any and all DOCUMENTS and COMMUNICATIONS RELATED TO any investigations
20            performed by any PERSON regarding allegations of PLAINTIFF'S MISCONDUCT during
              his employment by YOU.
21
              REQUEST FOR PRODUCTION NO. 5:
22            Any and all DOCUMENTS and COMMUNICATIONS RELATED TO any agreements
              entered into with any PERSON RELATED TO allegations of PLAINTIFF'S
23            MISCONDUCT from January 1, 2007 to present.

24            REQUEST FOR PRODUCTION NO. 6:
              Any and all DOCUMENTS and COMMUNICATIONS RELATED TO any ADVERSE
25
     2
26     The defense contends that the motion is moot for the reasons set forth in footnote 1. (Doc. 33 at 21-23) Seemingly,
     the plaintiff contends that all of the subpoenas are at issue despite that the defense has accepted the responses provided
27   without seeking to compel further responses.
     3
       Under Rule 45, a party who objects to production of documents must file a motion to quash; serving objections is
28   insufficient. Schwarzer, Tashima & Wagstaffe, California Practice Guide: Federal Civil Procedure Before Trial, ¶
     11:2291 (2005 rev.).

                                                                 2
1             EMPLOYMENT ACTION taken by any PERSON towards PLAINTIFF from January 1,
              2007 to present.
2
              REQUEST FOR PRODUCTION NO. 7:
3             Any and all DOCUMENTS and COMMUNICATIONS RELATED TO PLAINTIFF'S
              separation of employment from YOU.
4
              REQUEST FOR PRODUCTION NO. 8:
5             Any and all COMMUNICATIONS YOU have had with any PERSON regarding
              PLAINTIFF from January 1, 2005 to present.
6
7    Through the meet and confer process, the City agreed to withdraw request number 3 as to Meeks

8    Bay, Hughson and Tulare and the plaintiff agreed to withdraw his objections to this request as to

9    Mojave and Suisun.4 (Doc. 33-1 at 69) The defense offered to withdraw requests 1, 2 and 8 and to

10   substitute more detailed requests as to one of the entities, but Mr. Vincent objected to the amended

11   requests and, it appears they were never served. Rather, it appears that the responses made by the

12   remaining entities satisfied the City, and it sought to reissue a subpoena only to Hughson. (Doc.

13   33-1 at 92)

14            Mr. Vincent objects to requests 1, 2 and 8 because “they are overly broad, seek irrelevant

15   information and production of the records requested by Defendant will constitute an unwarranted

16   invasion of Plaintiffs constitutional right to privacy as they include confidential employment

17   records.” (Doc. 35 at 14) He objects to requests 4-7 because “they are overly broad, seek irrelevant

18   information and production of the records requested by Defendant will constitute an unwarranted

19   invasion of Plaintiffs constitutional right to privacy. These requests also seek inadmissible

20   character evidence.” Id. at 15. Finally, the plaintiff objects that the City failed to provide notice of

21   the subpoenas before serving them on the third parties. Id. Mr. Vincent moves the Court to quash

22   the subpoenas and/or to issue a protective order “to prohibit, modify, and/or limit the scope of

23   documents requested in the subpoenas as the requested documents include Plaintiff's personnel

24   records” (Id.), though he offers no discussion as to how the protective order should be crafted.

25
26
     4
       Inexplicably, the plaintiff seems to think that Hughson Fire Protection District did not produce any documents (Doc.
27   31-6 at 2), though the City contends that Hughson did produce documents (Doc. 33-1 at 4). Because the joint
     statement was supposed to have fleshed out these types of factual disputes, the Court harmonizes these positions and
28   concludes that Hughson produced documents after notifying the parties that it would not do so. If this is not true, the
     Court is at a loss to understand why the joint statement did not discuss this dispute.

                                                                3
1    II.      Rule 45

2             A.       Discovery under Rule 455

3             The scope of discovery of a Rule 45 subpoena is the same as with a production request

4    under Rule 34, which is guided by Rule 26. Federal Rules of Civil Procedure Rule 26(b)(1) reads,

5             Unless otherwise limited by court order, the scope of discovery is as follows:
              Parties may obtain discovery regarding any nonprivileged matter that is relevant to
6             any party's claim or defense and proportional to the needs of the case, considering
              the importance of the issues at stake in the action, the amount in controversy, the
7             parties' relative access to relevant information, the parties' resources, the importance
              of the discovery in resolving the issues, and whether the burden or expense of the
8             proposed discovery outweighs its likely benefit. Information within this scope of
              discovery need not be admissible in evidence to be discoverable.
9
10   (Emphasis added). Discovery is supposed to make trial “less a game of blind man’s bluff and

11   more a fair contest with the basic issues and facts disclosed to the fullest practicable extent

12   possible.” United States v. Procter & Gamble, 356 U.S. 677, 683 (1958). “Evidence is relevant if it

13   has “any tendency to make the existence of any fact that is of consequence to the determination of

14   the action more probable or less probable than it would be without the evidence.” Fed.R.Evid. 401.

15   Relevance is interpreted broadly, based on the general principal that litigants have a right to ‘every

16   man’s evidence’ . . . and that wide access to relevant facts serves the integrity and fairness of the

17   judicial process by promoting the search for the truth.” Shoen v. Shoen, 5 F.3d 1289, 1292 (9th Cir.

18   1993), quoting United States v. Bryan, 339 U.S. 323, 331 (1950) (internal citation omitted).

19            Once the party seeking discovery establishes that a request seeks relevant information,

20   “[t]he party who resists discovery has the burden to show discovery should not be allowed, and has

21   the burden of clarifying, explaining, and supporting its objections.” Global Ampersand, LLC v.

22   Crown Eng'g & Constr., 261 F.R.D. 495, 499 (E.D. Cal. 2009), quoting Oakes v. Halvorsen Marine

23   Ltd., 179 F.R.D 281, 283 (C.D. Cal. 1998). Thus, a party’s right to relevant discovery is not

24   limitless. For example, the Court “can limit discovery if it determines, among other things, that the

25   discovery is: (1) unreasonably cumulative or duplicative; (2) obtainable from another source that is

26
27
     5
       The plaintiff has cited to numerous state authorities. However, in cases in which the Court has federal question
28   jurisdiction, “the federal law of privilege applies.” Agster v. Maricopa Cty., 422 F.3d 836, 839 (9th Cir. 2005);
     Fed.R.Evid. 501.

                                                                4
1    more convenient, less burdensome, or less expensive6; or (3) the burden or expense of the proposed

2    discovery outweighs its likely benefit.” See Favale v. Roman Catholic Diocese of Bridgeport, 235

3    F.R.D. 553, 558 (D. Conn. 2006) (internal quotation marks omitted).

4             Rule 45 requires the Court to “quash or modify a subpoena that . . . requires disclosure of

5    privileged . . . matter, if no exception or waiver applies; or . . . subjects a person to undue burden.”

6    Fed. R. Civ. P. 45(c)(3)(A)(iii), (iv). Because the plaintiff seeks to quash the subpoenas and none

7    of the subpoenaed third parties seek to do so and more important, because the third parties have

8    already complied to the extent they will, the Court declines to consider the burden placed upon the

9    third parties that compliance would require. The Court’s position is bolstered further because the

10   defendant has conceded that it will not seek enforcement of the subpoenas, which means it accepts

11   as sufficient whatever production has been made by the third parties. Thus, to the extent that the

12   plaintiff lodges objections beyond privacy, the motion is DENIED. As to the entity to which the

13   City will issue another subpoena, the Court declines to offer an advisory opinion as to the proper

14   breadth of that subpoena.

15            Rule 45 sets forth the duties of the party who received documents after being alerted to a

16   claim of privilege. The Rule reads,

17            After being notified, a party must promptly return, sequester, or destroy the
              specified information and any copies it has; must not use or disclose the information
18            until the claim is resolved; must take reasonable steps to retrieve the information if
              the party disclosed it before being notified; and may promptly present the
19            information under seal to the court for the district where compliance is required for
              a determination of the claim. The person who produced the information must
20            preserve the information until the claim is resolved.

21   Because the third parties have produced documents, it appears to the Court that at issue here is

22   only whether the City may use the documents produced by the entities.

23            A.       Service of notice of the subpoenas

24            Federal Rules of Civil Procedure 45(a)(4) reads, “If the subpoena commands the

25   production of documents. . . then before it is served on the person to whom it is directed, a notice

26   and a copy of the subpoena must be served on each party.” Mr. Vincent complains that he did not

27
     6
28     The City contends that it requested information about prior employment from the plaintiff, but he refused to produce
     it. (Doc. 33 at 17, n. 2) In the joint statement, Mr. Vincent does not dispute the truth of this assertion.

                                                               5
1    receive notice of the subpoenas until January 19, 2019, despite that four of the subpoenas were

2    served on the third parties before that day. (Doc. 31-1 at 1) The City provides proofs of service

3    indicating that it served notices of the subpoenas to the plaintiff on January 15, 2019. (Doc. 33-1 at

4    19, 29, 39, 49, 59) The plaintiff ignores this evidence in the joint statement.

5           The argument that plaintiff’s counsel failed to receive notice of the subpoenas before the

6    City served them, misses the mark. As noted above, the City was obligated only to serve notice to

7    them before it served them to the third parties; it was not obligated to ensure counsel received the

8    notice before it effected service on the third parties. The uncontradicted evidence shows this

9    occurred. Thus, the motion is DENIED on this basis.

10          B.      Plaintiff’s objections

11          A.      Right to privacy

12          Federal courts recognize, in general, an evidentiary privilege based upon a constitutional

13   right to privacy. To evaluate whether privacy interests should prevail over the interest in fully

14   discovering a case, the Court must balance the party’s need for the information against the

15   individual's privacy rights. Thierno v. Rite Aid Corp., 2008 WL 3287035 (N.D.Cal.2008), citing

16   Ragge v. MCA/Universal, 165 F.R.D. 601, 604 (C.D.Cal.1995).

17          The City argues that the discovery is relevant for several reasons. First, the City argues Mr.

18   Vincent put his reputation at issue in the first amended complaint and claims damages to his

19   reputation caused by the City’s conduct. The Court agrees that he has done so. (Doc. 15 at 7, 8,

20   10, 11, 12, 13, 14.)

21          As noted by the City, Luck v. University of San Diego, 2014 WL 7111950, is informative.

22   In Luck, the court considered whether discovery of the plaintiff’s personnel records should be

23   permitted where the plaintiff had claimed injury to reputation as an item of damage. Id. at 7. The

24   court held, “USD is correct that Dr. Luck has placed his professional reputation and any damage to

25   it at issue. Regardless of the outcome of USD's independent investigation into complaints against

26   Dr. Luck, the fact remains that there were complaints about Dr. Luck lodged at USD. Therefore, a

27   basis does exist for Defendant to review Dr. Luck's performance evaluations from former

28   employers to assess the strength of his overall standing in the professional world for purposes of

                                                        6
1    USD's defense to the defamation cause of action and to calculate damages.” Id.

2            Along these same lines, evidence of misconduct by Mr. Vincent, discipline imposed on him

3    by other employers, performance appraisals or evidence of his reputation—good or bad—

4    contained in his personnel files, clearly would bear on his reputational claims.

5            Second, the City asserts the discovery bears on Mr. Vincent’s credibility and the evidence

6    may be impeaching. The City claims that because this case may boil down to a credibility contest

7    between Mr. Vincent and Mr. Stockwell, whether Mr. Vincent can be believed is important matter

8    for discovery. For discovery to be permitted on this basis, it must bear on the believability of the

9    plaintiff or be otherwise impeaching. Fed. R. Evid. 608. The degree to which the impeaching

10   matter is collateral to the issues raised in the litigation, however, is important to the determination

11   of whether the privacy interest should be invaded. The Court agrees that if Mr. Vincent committed

12   misconduct that this could bear on his credibility. Thus, the categories set forth in the subpoenas

13   are not clearly irrelevant.

14           Third, the City claims that if Mr. Vincent has made similar claims against other employers,

15   this evidence would be relevant and would be an exception to the usual prohibition on character

16   evidence. The plaintiff argues that character evidence in general, is not admissible and, though

17   correct, he does not address the City’s argument that character evidence is admissible in certain

18   circumstances. Fed.R.Evid. 404(b). In addition, the test for whether discovery may occur is not

19   whether the evidence sought can be admitted ultimately. Fed.R.Civ.P.26(b)(1). Thus, the Court

20   agrees that the City this evidence is relevant to the litigation.

21           Finally, the City contends the evidence relates to reasons why Mr. Stockwell fired the

22   plaintiff. The City claims that part of the reason Mr. Stockwell fired Mr. Vincent was due to a

23   “loud, public confrontation” that occurred between the plaintiff and another person, Josh Miester,

24   in which they “openly discussed Plaintiff’s past affairs at his prior employers and present affairs.”

25   (Doc. 35 at 30-31) The Court notes that the excerpts of Mr. Stockwell’s deposition indicate that

26   this event was one of the reasons for the firing. (Doc. 31-9 at 4, “You mentioned the confrontation

27   with the [sic] Meisters” [as a reason for the firing].) Thus, the City asserts that it is entitled to

28   discover this issue. The Court agrees only in part.

                                                         7
1             The Court has little information as to how the confrontation between Mr. Vincent and Mr.

2    Meisters bore on Mr. Stockwell’s decision to fire the plaintiff.7 From the excerpts of Mr.

3    Stockwell’s deposition provided, it appears that Mr. Stockwell was concerned about the

4    confrontation, but it does not indicate why he was concerned. On the other hand, the Court is

5    uncertain how discovery from other employers will shed light on the firing decision. If the City is

6    concerned that the plaintiff is a philanderer, there is no showing how this would bear on his

7    credibility. If the City is concerned that the confrontation, which was loud, disrupted the business

8    of the City, there is no showing how the plaintiff’s character for loud confrontation is relevant to

9    the litigation. If the City wishes to investigate whether Mr. Vincent lied about discipline he

10   received while employed previously, this could be discoverable, but the City was obligated to

11   demonstrate the relevance of the discovery, the Court’s ruminations notwithstanding. Thus, the

12   Court does not find that this justifies the issuance of the subpoenas, but this is of no moment

13   because the Court finds the information sought was relevant on the prior grounds discussed.

14            The Court notes that except for the response by Suisun8, the parties have not provided the

15   Court the documents produced by any of the other subpoenaed entities. The plaintiff seems to

16   contend that merely because documents are contained in a personnel file, by definition, they all

17   implicate the right to privacy. In doing so, he identifies no document or category of document that

18   he contends should not be produced and, instead, takes the position that every piece of information

19   sought is private. Even if this were correct, he fails to consider that privacy interests are not all

20   weighted the same. In general, a mental health condition would probably receive greater privacy

21   protection, though misconduct or “same acts” evidence receive a relatively lesser protection.

22   Thus, the factual circumstances of this litigation bear of the degree of protection that any piece of

23   private information would receive and the showing required before the protection could be

24   invaded. Because of his one-size-fits-all approach and his failure to provide copies of the

25
26
     7
       A description of the event was provided by the City (Doc. 33-1 at 186-187), but it is not signed or sworn and, even if
27   it were, it does not explain how it bore on the termination decision.
     8
       Because the plaintiff withdrew the objections to the subpoena related to his salary and benefits received after he was
28   terminated by the City and because he does not claim that the records produced (Doc. 31-5) should not have been
     produced, the motion related to Suisan City is DENIED as MOOT.

                                                                8
1    documents produced by the entities or to individually analyze the documents at issue, the plaintiff

2    seems to ask that the Court unnecessarily to consider these issues in a vacuum.

3           In any event, the Court disagrees that every piece of information in a personnel file is

4    entitled to such a degree of privacy protection that it should not be produced. Because the entities

5    have produced all of the documents they intend to produce and because the City has accepted these

6    responses without challenge—except as to one entity to which it will issue a new subpoena—the

7    Court finds the plaintiff has not met his burden of persuasion that the subpoenas should be

8    quashed.

9                                                  ORDER

10          Because the City has demonstrated that the subpoenas sought relevant information and the

11   plaintiff has not persuaded the Court that there exists a weighty privacy interest involved, the

12   motion to quash the subpoenas or to issue a protective order is DENIED.

13
14   IT IS SO ORDERED.

15      Dated:     April 12, 2019                              /s/ Jennifer L. Thurston
16                                                      UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
27
28

                                                       9
